Citation Nr: 1403997	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-49 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension and sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1979 to August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Veteran testified at a Board personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.

The appeal was previously before the Board in August 2011, wherein it was remanded for additional development.  The case was returned to the Board for appellate consideration and is now ready for disposition.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea had its onset during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for sleep apnea.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection for Obstructive Sleep Apnea

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Sleep apnea is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply with regard to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In February 2007, the Veteran filed a claim seeking service connection for sleep apnea.  The Veteran contended that he had symptoms of sleep apnea during active service.  The Veteran asserted that he mentioned his fatigue and sleepiness to physicians, but these symptoms were never associated with any sleep disorders.  The Veteran contended that his spouse told him for years that his gasping for breath and snoring at night had long been a concern of hers.  

In a February 2007 written statement, the Veteran's spouse stated that the Veteran had a severe snoring problem along with frequent periods during which it would appear that he was grasping for air while sleeping.  The Veteran's spouse stated that she would have to shake the Veteran during the night to get him to take a breath.  

In December 2008 written statements, the Veteran contended that his sleep apnea was undiagnosed for numerous years because no one thought of it as a link to his other medical problems.  In a November 2009 substantive appeal (VA Form 9), the Veteran contended that his hypertension, erectile dysfunction, and sinusitis, which are service connected, were the results of sleep apnea that went undiagnosed during service by his primary care manager, implying that there was a cause and effect relationship during service.  He alternatively contended that his sleep apnea was caused by (service-connected) hypertension and (service-connected) sinusitis, which in turn caused erectile dysfunction.  The Veteran asserted that he sought medical treatment and complained of chronic fatigue in service, but was told that the fatigue was related to his hypertension medications.  The Veteran stated that he had no idea what he was suffering from in service and that he sought medical treatment which he feels resulted in a misdiagnosis of his sleep apnea.    

At a June 2011 Board hearing, the Veteran testified that he was told verbally, by his in-service doctor, that he had sleep apnea based on the fact that every time the Veteran would go to the doctor's office he would fall asleep waiting to be seen.  The Veteran testified that he had symptoms of sleep apnea in service including falling asleep waiting for his doctor, snoring at night, and being extremely tired during the day.  The Veteran indicated that his military doctor talked to him about his obesity and neck circumference as reasons why he suspected the Veteran had sleep apnea.  The Veteran testified that, in service, people would joke about him falling asleep at work.  The Veteran stated that he did not remember waking up during the night and having difficulty catching his breath, but he did remember his spouse elbowing him to wake him up.  The Veteran testified that he received treatment for his sleep apnea during service with nasal strips and spray.

In a July 2012 written statement, the Veteran noted that the September 2011 VA examiner had linked the sleep apnea to obesity.  The Veteran contended that, based on the VA examiner's opinion, sleep apnea should be service connected because, throughout his military career, he was considered overweight.  The Veteran stated that his sleep apnea began on active duty and was never diagnosed or misdiagnosed.  

The Board finds that the Veteran has currently diagnosed sleep apnea syndrome.  A December 2004 private treatment record indicates that the Veteran underwent a sleep study and notes diagnoses of moderate-severe obstructive sleep apnea with clinically significant oxygen desaturations, snoring, and mild periodic limb movement disorder (PLMS).  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran's currently diagnosed sleep apnea syndrome was incurred in active service.  There is both unfavorable and favorable evidence regarding the question of whether the Veteran's current sleep apnea was incurred in active service.

The unfavorable evidence includes the silence in the service treatment records with regard to complaints, symptoms, diagnosis, or treatment for sleep apnea.  The unfavorable evidence also includes a September 2011 VA examination report.  At the VA examination, the Veteran reported that he had problems snoring, stopping breathing, and remaining awake during the day since 1990.  The VA examination report notes symptoms of persistent daytime hypersomnolence.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service because the Veteran's file was essentially silent for sleep apnea.  The VA examiner noted four entries during service that refer to the Veteran having trouble sleeping but all are associated to other reasons, for example, the May 2001 notation was in regard to a sore throat and the November 2001 notation was in regard to hip pain.  The VA examiner noted that the Veteran had called in service and stated he had sleep apnea that was worsening, but that the Veteran was evaluated the next day by his primary care doctor and this issue was not mentioned, documented, or explored.  

The VA examiner noted that, while the Veteran's spouse had indicated that the Veteran snored during active duty, sleep apnea is more complicated than just snoring, with the actual medical condition having to do with oxygen desaturation.  The VA examiner noted that, without proper equipment, it is impossible to establish sleep apnea.  The VA examiner noted that medical literature review reveals that obesity is the best documented risk factor for obstructive sleep apnea and that the medical literature does not sustain hypertension or sinusitis as etiological factors of obstructive sleep apnea nor do they aggravate the condition.

However, as will be discussed below, the Board finds that the credible lay statements of the Veteran and his spouse, supported by other evidence of record, brings into equipoise whether the Veteran's currently diagnosed sleep apnea syndrome was incurred in active service.  The absence of contemporaneous medical evidence, as noted by the September 2011 VA examiner, is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  
 
Service treatment records reflect a complaint of sleep apnea.  May 2001 service treatment records note that the Veteran reported difficulty sleeping and requested medication to help him sleep.  During a May 2001 in-service telephone consultation with a military nurse, the Veteran reported that he has sleep apnea and was more aware of this the previous night.  The military nurse advised the Veteran to follow up with his primary care doctor regarding the reported sleep apnea.    

Additionally, the assertion by the Veteran's spouse that she observed that the Veteran had frequent periods during which it would appear that he was gasping for air while sleeping and that she would have to shake the Veteran during the night to get him to take a breath is found to be competent and credible evidence that the Veteran's sleep apnea began during active service.  As noted above, the Veteran has also provided credible testimony about the onset of sleep apnea symptoms including snoring and daytime tiredness.  

Because the appeal for service connection for sleep apnea has been granted based on direct service connection, analysis of other potential theories for entitlement to service connection (i.e., on a secondary basis under 38 C.F.R. § 3.310) is not required, and is rendered moot.  See 38 U.S.C.A. § 7104 (West 2002) (reflecting that the Board must decides questions of law or fact before it).  For these reasons, 

and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea was incurred in active service; thus, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


